Case:19-05891-ESL7 Doc#:162 Filed:10/26/20 Entered:10/26/20 18:17:44                      Desc: Main
                           Document Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO
  IN RE:

      NEW ENERGY CONSULTANTS &                                  CASE No. 19-05891 (ESL)
          CONTRACTORS LLC
                                                                CHAPTER 7
                    DEBTOR(S)                                   ASSET CASE


                               MINUTES OF PUBLIC SALE

        COMES NOW, Wigberto Lugo Mender, duly appointed Chapter 7 trustee of the above

 captioned cases, who respectfully states as follows:

        Pursuant to the Notice of Intent to Sell Property at Public Sale, filed with the Honorable

 Court and noticed to all parties in interest on October 7, 2020, the undersigned trustee held the

 scheduled bidding of estate property described as follows:

                              Lot 1-    INVENTORY and EQUIPMENT
                              Lot 2- FORD F150 yr 2010

 The public Sale was conducted as follows:


    1. Date: 10/22/2020

    2. Time offering started: 1:00 PM

    3. Time offering ended: 1:30 PM

    4. Proceedings record: ( ) Yes             ( X ) No

    5. Debtor(s) or his (her) representative present:         ( ) Yes         ( X ) No

    6. Creditor(s) or his (her) representative present:       ( ) Yes         ( X ) No

    7. Bidder(s) present:      Mr. Christian Francis, David Gonzalez, David Portalatin, Rafael

        Vergara, Jumil Caban, Luis Sotomey, Ovidio Ortiz, Jose Sanchez.

    8. Place: Rd 190, Km 1.5, Lot 5, Sabana Abajo Industrial Park, Carolina, Puerto Rico.
Case:19-05891-ESL7 Doc#:162 Filed:10/26/20 Entered:10/26/20 18:17:44                         Desc: Main
                           Document Page 2 of 2
 Minute of public sale                              2    New Energy Consultant & Contractors LLC
                                                                          Case no. 19-05891 ESL

     9. Objection Received: No objection to this Public Sale was received.

     10. Summary of Bidding Process: The bid started receiving offers per each individual units.

         Lot 1- Bids started at $25,000 and continued up to $105,000.00. Mr. Jumil Caban from

         Dr Tech presented the best offer for the total amount of $105,000.00. The amount was

         accepted and full payment of proceeds received.

         Lot 2- Bids started at $2,500.00 and continued up to $8,000.00. Mr. Christian Francis

         presented the best offer for the total amount of $8,000.00. The amount was accepted and

         full payment of proceeds received

     11. Conditions to the Highest Bidder and Additional Matters:

         A report of sale including notice to all parties in interest is to be prepared by the

         undersigned trustee. Mr. Caban was instructed to complete the removal of the inventory

         and equipment as prescribed in the notice of sale since administrative expenses and

         preservation cost incurred after that date will be at his cost.

         I HEREBY CERTIFY: That on this same date, I electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF System which will send notification of such filing to
 the parties appearing in said system
     RESPECTFULLY SUBMITTED.

     In Guaynabo, Puerto Rico, this 26th of October of 2020


                                                        /S/Wigberto Lugo Mender
                                                        WIGBERTO LUGO MENDER
                                                        Centro Internacional de Mercadeo
                                                        100 Carr. 165, Suite 501
                                                        Guaynabo, PR 00968-8052
                                                        Tel. (787) 707-0404
                                                        Fax. (787) 707-0412
                                                        trustee@lugomender.com
